Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Robert Chase Cheek, Jr., who has been disciplined in the State of Pennsylvania, is suspended from the practice of law in the State of Illinois for five years, effective July 10, 1997, and until he is reinstated in Pennsylvania. Respondent Robert Chase Cheek, Jr., shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.